Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a FINAL OFFICE ACTION in response to the applicant’s amendments dated 9/24/2021.

	The status of the claims is as follows:
		Claims 1-14 are herein addressed in detail below.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE patent no. 1236970 in view of Markus (4,452,014).
DE patent no. 1236970 discloses a guiding assembly and a method thereof for guiding a sliding door leaf (1) along a sliding door rail comprising a bogie (see figures below) being connected to the sliding door leaf (1) (see figures below), the bogie having a first end with a first steering member and a second steering member on an opposite end (see figure A below) comprising one guiding element (grooved wheels/rollers) being engaged with the sliding door rail, the bogie connected to the sliding door leaf (1) and 

    PNG
    media_image1.png
    695
    933
    media_image1.png
    Greyscale


All of the elements of the instant invention are discussed in detail above except providing a drive unit.

It would have been obvious before the effective filing date of the claimed invention to provide the sliding door assembly of DE patent no. 1236970 with a drive unit as taught by Markus (‘014) since a drive unit allows one to easily open and close a sliding door.  Furthermore, sliding door drive units are well known in the art and have been used for many years to allow the automatic opening of a sliding door leaf.  Still furthermore, the sliding door assembly having a guide assembly would operate equally as well when utilizing a drive unit to operate a sliding door leaf between open and closed positions.

Claims 1-11 and 13 are allowable.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The applicant’s is reminded that the AFTER FINAL PILOT 2.0 has been extended by the USPO.

The applicant’s arguments have been considered but respectively, are not deemed persuasive.  The applicant states that ‘970 patent does not appear to have a first end including a steering member and a second steering member arranged on opposed sides of a pivot lever and an opposing second end including a guiding element.  Respectively the Examiner disagrees.  It appears that the applicant’s arguments are more limiting than that of the claims.  DE Patent no. ‘970 discloses a bogie having a first and second steering members on opposite ends/sides of the bogie with both ends including guiding elements that allow for the bogie to pivot relative to the sliding door leaf (1) (see below).

    PNG
    media_image2.png
    535
    700
    media_image2.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-Th from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634